DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.  

Response to amendment

Claims 1 and 22 have been amended.  Claims 1-29 are pending.  

Priority
Application 16/512,359, filed 07/15/2019 is a continuation of 15/292,104, filed 10/12/2016, now U.S. Patent #10,353,898; 15/292,104 is a continuation of 15/134,375, filed 04/20/2016, now U.S. Patent #9,471,932; 15/134,375 is a continuation of 14/879,063, filed 10/08/2015, now U.S. Patent #9,348,862  14/879,063 is a continuation of 14079521, filed 11/13/2013, now U.S. Patent #9,177,067; 14079521 is a continuation of PCT/US13/68354, filed 11/04/2013  PCT/US13/68354 Claims Priority from Provisional Application 61722231, filed 11/04/2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 28 and 29 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 24 and 29 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 28 and 29 of the instant application are obvious variants of claims 1, 24 and 29 of U.S. Patent No. US 10,353,898 B2. 

Claim 2 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 22 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application are obvious variants of claim 22 of U.S. Patent No. US 10,353,898 B2. 
Claims 5 and 6 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 6 are of the instant application are obvious variants of claim 8 of U.S. Patent No. US 10,353,898 B2. 

Claims 10 and 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 12 of the instant application are obvious variants of claim 19 of U.S. Patent No. US 10,353,898 B2. 

Claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application are obvious variants of claim 20 of U.S. Patent No. US 10,353,898 B2. 

Claim 22 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,353,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the instant application are obvious variants of claim 6 of U.S. Patent No. US 10,353,898 B2. 

The following table shows the claims in the instant application 16/512,359 that are rejected by corresponding claims in U.S. Patent Nos. 10,353,898 B2.

Claims Comparison Table


The instant application 16512359
The instant application 16512359
U.S. Patent No. 10,353,898
U.S. Patent No.
10,353,898
1. A computer-implemented method for enhancing and
utilizing user data derived from digital interactions, at least a portion of the method being
performed by a computing device comprising at least one processor, the method comprising:

receiving, at an aggregation point comprising a database comprising at least one non-transitory computer-readable storage medium and configured to receive and aggregate user data from a plurality of sources, submission data generated by a submission from a first user in response to an issue-specific communication concerning a first issue on a first computing device and transmitted from the first computing device to the aggregation point via at least one of a data transmission service and a data transmission provider;

storing submission data at the database;

determining attributes of the submission;

determining, based on one or more of the attributes of the submission data, that the data contained in the submission data is related to a response to an issue-specific communication advertising information concerning a first issue;

requesting, from one or more additional datasets, additional data to be associated with data elements of the submission data for the purpose of identifying at least one of:

data elements contained in the additional datasets and not included in the submission data prior to searching the one or more additional datasets;

determining whether characteristics within the additional data from the one or more additional datasets meet a predetermined threshold;

associating the additional data from the one or more additional datasets with the
submission data when characteristics of the additional data from the one or more additional datasets meet a predetermined threshold;

identifying one or more patterns based on at least one of the submission data and the additional data from the one or more additional datasets;

generating an issue-specific data model based on the one or more patterns;
generating a targeting dataset by:

determining targeting criteria based on the issue-specific data model;
requesting data that meet the targeting criteria and issue-specific data model criteria;

storing the targeting dataset at the database;

utilizing the targeting dataset for an issue-specific communication.

28. A system for enhancing and utilizing user data derived from digital
interactions, the system comprising:

a receiving module that receives, at an aggregation point configured to receive and aggregate user data from a plurality of sources, data generated by a submission in response to an issue-specific communication concerning a first issue by a first user on a first computing device and transmitted from the first computing device to the aggregation point via at least one of a data transmission service and a data transmission provider;

a database comprising at least one non-transitory computer-readable storage medium that stores a record of the submission;

a determining module that:
determines attributes of the submission;
determines, based on one or more of the attributes of the submission, that the
submission is in response to an issue-specific communication advertising information
concerning a first issue;

a generating module that generates a first dataset associated with the attributes of the submission by associating the attributes of the submission with an issue-specific data element corresponding to the issue-specific communication;

a requesting module that requests, from one or more additional datasets, additional data to be associated with data elements of the first dataset for the purpose of identifying at least one of:

data elements contained in the additional datasets and not included in the first
dataset prior to searching the one or more additional datasets;

conflicts between data elements from the one or more additional datasets and
the first dataset;
potentially erroneous data in at least one of the first dataset and the additional
datasets;

an associating module that:
determines whether characteristics within the additional data from the one or
more additional datasets meet a predetermined threshold;

associates the additional data from the one or more additional datasets with the
first dataset when characteristics of the additional data from the one or more additional
datasets meet a predetermined threshold;

identifies one or more patterns based on at least one of the first dataset and the
additional data from the one or more additional datasets;

at least one processor configured to execute the receiving module, the database, the determining module, the generating module, and the associating module,
wherein:

the generating module:

generates an issue-specific data model based on the one or more
patterns;

generates a targeting dataset by:

determining targeting criteria based on the issue-specific data
model and data characteristics associated with additional users;

requesting data associated with records of additional users that meet the targeting criteria and issue-specific data model criteria;
utilizes the targeting dataset for an issue-specific communication;
the database:

stores the first dataset at the database;

stores the targeting dataset at the database.

1. A computer-implemented method for enhancing and utilizing user data derived from digital interactions, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 

delivering a viewable issue-specific communication to a first user, the issue-specific communication advertising information and a predefined character string associated with a first issue; receiving, at an aggregation point comprising a database comprising at least one non-transitory computer-readable storage medium and configured to receive and aggregate user data from a plurality of sources, a user communication initiated via input by the first user into a graphical user interface of a client side application on a first computing device and transmitted from the first computing device to the aggregation point, the user communication including the predefined character string; storing a record of the user communication at the database; 

determining a path and attributes of the path utilized to transmit the submission; 

determining attributes of the user communication, the first computing device, and the client side application; 

identifying, based on the attributes of the user communication and the predefined character string contained in the body of the user communication, that the user communication is a response in action to the issue-specific communication delivered to the first user; 

generating a first dataset associated with the first user by: associating the record of the user communication with each of data indicating the path utilized to transmit the user communication, the attributes of the first computing device, and the attributes of the client side application; 

associating the predefined issue-specific data element with the user communication; storing the first dataset at the database; 


generating an identity data model based on data in the first dataset and one or more data elements predictive of correlations based on attributes in the first dataset; generating an identity dataset associated with the first user based on the identity data model by: searching one or more datasets for additional data to be associated with data elements of the first dataset, the data elements including the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and attributes of the first issue, the additional data correlating to attributes predictive of similarities between the first dataset and the additional data; 

analyzing the additional data from the one or more datasets based on at least one of characteristics and source of the additional data to determine correlations between the additional data from the one or more datasets and each of the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and the attributes of the first issue; 

associating the additional data from the one or more datasets with the first dataset based on the correlations between the additional data from the one or more datasets and each of the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and the attributes of the first issue; 

appending the additional data from the one or more datasets to the first dataset to generate the identity dataset; storing the identity dataset at the database.
24. A system for enhancing and utilizing user data derived from digital interactions, the system comprising: at least one computing device that delivers a viewable issue-specific communication to a first user, the issue-specific communication advertising information and a predefined character string associated with a first issue; a receiving module that receives, at an aggregation point configured to receive and aggregate user data from a plurality of sources, a user communication initiated via input by the first user into a graphical user interface of a client side application on a first computing device and transmitted from the first computing device to the aggregation point, the user communication including the predefined character string; a database comprising at least one non-transitory computer-readable storage medium that stores a record of the user communication; a determining module that determines: a path and attributes of the path utilized to transmit the submission; attributes of the user communication, the first computing device, and the client side application; an identifying module that identifies, based on the attributes of the user communication and the predefined character string contained in the body of the user communication, that the user communication is a response in action to the issue-specific communication delivered to the first user; a generating module that: generates a first dataset associated with the first user by: associating the record of the user communication with each of data indicating the path utilized to transmit the user communication, the attributes of the first computing device, and the attributes of the client side application; associating the predefined issue-specific data element with the user communication; generates an identity data model based on data in the first dataset and one or more data elements predictive of correlations based on attributes in the first dataset; generates an identity dataset associated with the first user based on the identity data model by: searching one or more datasets for additional data to be associated with data elements of the first dataset, the data elements including the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and attributes of the first issue, the additional data correlating to attributes predictive of similarities between the first dataset and the additional data; analyzing the additional data from the one or more datasets based on at least one of characteristics and source of the additional data to determine correlations between the additional data from the one or more datasets and each of the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and the attributes of the first issue; 

associating the additional data from the one or more datasets with the first dataset based on the correlations between the additional data from the one or more datasets and each of the attributes of the path utilized to transmit the user communication, the attributes of the first computing device, the attributes of the client side application, and the attributes of the first issue; 

appending the additional data from the one or more datasets to the first dataset to generate the identity dataset; at least one physical processor configured to execute the determining module, the identifying module, and the generating module; 

wherein the database: stores the first dataset; stores the identity dataset.










CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “A system for”, “receiving module”, “generating module”, “requesting module”, “associating module”, etc. in claim 28. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164